McCORD, Circuit Judge
(dissenting).
I agree that the unprinted portions of the record show substantial compliance with Rule 51 of the Rules of Civil Procedure, and that timely objections were made to the court’s refusal to give the specially requested charges.
The majority opinion on rehearing recognizes that all the requested charges were *780properly refused with the exception of those relative to the alleged duty of Claire Guest to sound the horn of the automobile. I think that these charges, too, were properly refused.
The charges as to the duty of Claire Guest to sound the horn are in substance identical in each of the cases:
Charge 10, Record 10,356; Charge 5, Record 10,357.
“If you believe from the evidence that the road, as constructed, at the approach •to the place 'where the accident occurred, or that anything else in the way of an intersecting drive-way, or the condition of the sides of the road, which created an obstruction of the view of a person driving, in any way created a dangerous condition, then I charge you that it was the duty,' under the law, of the driver of the Guest automobile and the parents of the driver of-the Guest automobile in the car with her, to have sounded or caused the sounding of the horn on the automobile and to slow down the speed in approaching the placa where the accident occurred, and if they failed to sound the horn, and failed to slow down the spéed in approaching this particular place, that was a violation of the law of Georgia. That violation constituted negligence per se on their part, and if you believe from the evidence that, that negligence was the cause of the collision, then neither Mrs. M. H. Guest, nor Claire Guest could recover.”
Charge 11, Record 10,356; Charge 6, Record 10,357.
“In the allegations of plaintiff, as well as in the evidence, it is shown that the road through which both the truck, which was moving in at the time, and the Guest automobile which was traveling therein at the time, was in a deep cut. This deep cut is referred to in the law of Georgia as a dugway, hence is designated as a dangerous situation, and as such, it would be the duty of the driver of the car in approaching this dugway or deep cut, as well as driving in it, to sound the horn, and a failure to do so would be negligence per se, and if you believe that that negligence was the cause of the accident, plaintiff would not be entitled to recover.”
The first quoted charge is argumentative, and concludes with an outright assumption that there was a violation of the law of Georgia by saying, “That violation constituted negligence per se.” Under the facts of this case I think the giving of such a charge would have been reversible error.
The second quoted charge was altogether misleading in that the testimony and photographic exhibits clearly established that the truck was not moving in the cut at the time of or before the accident. The truck was moving toward and into the main highway from the field and side road, and the driver of the truck so testified: “The road there with reference to decline or incline immediately in front of the gate is what you might say level, level road.” On entering the main highway from the field, the truck driver could see down the road toward the curve, and from which direction the Guest automobile was coming, a distance of more than three hundred feet. “I could see one hundred and five steps.” At the time of the accident neither the truck nor the automobile were moving “in a deep cut” as this instruction would have advised the jury. It would have informed the jury of a dangerous condition when as a matter of fact, and upon the undisputed evidence, no dangerous condition existed. The driver of the truck from his vantage place could see down the road for over one hundred yards, and he deliberately drove the truck of his master out into the highway where it was level and into the path of the oncoming Guest automobile. The Guest car was not “approaching any sharp curve, dugway, descent or other dangerous place”, and the undisputed evidence shows that Section 68-603 of the Georgia Code of 1933 has no application to the facts of these cases. The requested charges were not adjusted to the evidence and were properly refused. Acme Freight Lines v. Blackmon, 5 Cir., Oct. 27, 1942, 131 F.2d 62; Mayor, etc., of Madison v. Thomas, 130 Ga. 153, 60 S.E. 461; Glawson v. State, 146 Ga. 38, 90 S.E. 955; Perry v. State, 110 Ga. 234, 36 S.E. 781.
I think the oral charges of the court were full, clear, and adjusted to the facts of these cases, and that the material issues were fairly ^presented to the juries for decision, and that the trial court should not be put in error for failing to give the two requested charges. Moreover, I think substantial justice has been done in the cases, and that the verdicts and judgments are abundantly supported by the evidence which shows that the accident was the. result of the truck driver’s negligent conduct in entering the main highway from *781a private side road without taking precaution to see that the highway was clear of approaching traffic.
I stand by the original opinion of the court. It was right. I therefore, respectfully dissent from the opinion on rehearing.